Citation Nr: 1731500	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-05 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for staph infection residuals as a result of Department of Veterans Affairs (VA) medical treatment, including heart surgery in January 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1970 and November 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the VA Regional Office (RO) in Sioux Falls, South Dakota.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In January 2014 and August 2014, the Board remanded this matter for additional development.  The Board subsequently denied the Veteran's claim in a December 2014 decision.  In January 2016, the parties filed a Joint Motion for Remand (Joint Motion), which was granted by Order of the United States Court of Appeals for Veterans Claims (Court) that same month.  

In March 2016, the Board remanded this matter for additional development.  In September 2016, the Board subsequently denied the Veteran's claim.  In May 2017, the parties filed another Joint Motion, which was granted by Order of the Court that same month.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran most recently underwent VA infectious diseases examination in May 2016.  Upon review of the record, the VA examiner opined that the Veteran did not have a staph infection, or the residuals thereof, since the filing of his claim in October 2010.  In doing so, the examiner noted that the Veteran's 1996 sternotomy infection was treated and resolved without residuals.  The examiner concluded that the Veteran did not have any confirmed infections due to staph since the filing of his claim in October 2010.  Further, the examiner highlighted that the Veteran had had at least two other diagnosed skin conditions, nummular eczema and herpes zoster, which were noted to be unrelated to staph infections, and that could cause the symptoms identified by the Veteran, to include weeping and crusting lesions of the skin.  However, the examiner also noted multiple findings of chronic cellulitis in the record from 2012 as well as made a point of noting that skin infections caused by staph bacteria included cellulitis. 

In the May 2017 Joint Motion, the parties agreed that the Board provided an inadequate statement of reasons or bases for its determination that it satisfied VA's duty to assist the Veteran in his claim.  The parties noted that the May 2016 VA examiner did not opine on whether the Veteran's chronic cellulitis could be a residual of the post-operative staph infection.  It was further indicated that the Board did not discuss whether this had rendered the May 2016 VA opinion inadequate and that the Board's September 2016 decision was absent any discussion of a relationship between the post-operative staph infection and cellulitis noted in the record.  As such, on remand, the Board was instructed to reconcile the examiner's statement with the medical evidence of record and to obtain a new opinion if necessary.

The parties also agreed that the Board should provide an adequate statement of reasons or bases as to the adequacy of Veteran's informed consent for the January 1996 heart surgery.  In a March 2011 VA examination report, a VA examiner did note that infection was a complication of any procedure and that the Veteran should certainly have known that there were risks to surgery when he signed the informed consent.  However, during the Veteran's June 2013 hearing testimony, the Veteran seemed to assert that he was not informed that a staph infection could be a complication of his January 1996 VA heart surgery and that he did not possess full awareness to provide informed consent for that procedure.  

Unfortunately, the record does not contain any informed consent documents from the Veteran's heart surgery in January 1996 at Minneapolis VAMC.  In addition, evidence of record suggests that the Veteran has received VA medical treatment for his claimed staph infection residuals from the VA Medical Center (VAMC) in Sioux Falls, South Dakota.  As evidence of record only includes treatment records dated through May 2016 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Based on the foregoing discussion and to address the May 2017 Joint Motion as well as due to the incomplete findings concerning cellulitis in the May 2016 VA medical opinion, the Board finds it necessary to obtain an addendum VA medical opinion to adequately address whether the Veteran's chronic cellulitis was a residual of the post-operative sternal wound infection; whether informed consent was given by the Veteran for heart surgery in January 1996 at Minneapolis VAMC; and whether the post-operative sternal wound infection was due to an event not reasonably foreseeable.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated treatment records pertaining to the Veteran's claimed staph infection residuals from Sioux Falls VAMC for the time period from May 2016 to the present and associate them with the record.  The AOJ must obtain the full informed consent documents from the Veteran's January 1996 heart surgery at Minneapolis VAMC.  All attempts to obtain these records must be documented in the electronic claims file.

2.  Thereafter, send the electronic claims file to the VA examiner who provided the May 2016 VA medical opinion for completion of an addendum opinion.  A VA examination should be provided if deemed necessary by the examiner.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the electronic claims file has been reviewed.  

Following a review of the record, the VA examiner must opine as to whether at any time since filing his claim in October 2010, the Veteran has had a staph infection or residuals of a staph infection.  In answering this question, the reviewing examiner must specifically address and reconcile the findings of chronic cellulitis in the claims file in 2012 with the notations in the May 2016 VA medical opinion that skin infections caused by staph bacteria included cellulitis. 

The examiner must also provide an opinion addressing whether VA performed the heart surgery in January 1996, without the Veteran's informed consent.  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The examiner must indicate what specific evidence serves as the basis of any opinion provided.

In addition, the examiner must provide an opinion as to whether any additional disability, to include the post-operative sternal wound infection, as a result of the January 1996 VA surgical treatment was due to an event not reasonably foreseeable.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

3.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review the requested addendum VA medical opinion and/or medical examination to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the record since the May 2016 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

